While the services- rendered by the able and distinguished counsel for accountant were valuable, we think that the allowance of $47,600 was in excess of the real value of such services, and it is not approved. The objection to the a-Eowance of that sum is sustained. It is our opinion that the sum of $30,000 is ample and sufficient compensation. The decree of the Surrogate’s Court of Kings county is modified so as to allow $30,000 instead of $47,600, and as modified affirmed, without costs. The proceeding is remitted to said court for further accounting by the executor as to the resulting balance. Jenks, P. J., Thomas, Carr, Rich.and Putnam, JJ., concurred.